NO. 12-13-00132-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JASON BASS,                                      §      APPEAL FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Jason Bass appeals his conviction for sexual assault of a child. In his sole issue on
appeal, he contends that the evidence is insufficient to support the trial court’s assessment of
court costs. We modify the judgment of the trial court, and affirm as modified.


                                         BACKGROUND
       Appellant was indicted for sexual assault of a child. The indictment also alleged that
Appellant had a prior felony conviction, raising the punishment level to that of a first degree
felony. After rejecting a plea offer by the State, and just as voir dire was to commence for his
jury trial, Appellant pleaded “guilty” and “true” to the enhancement allegation without an
agreement as to punishment. The trial court accepted Appellant’s pleas and found him guilty.
       After a punishment hearing, the trial court sentenced Appellant to life imprisonment.
Additionally, the trial court ordered Appellant to pay court costs in the amount of $669.00. This
appeal followed.


                                         COURT COSTS
       In his sole issue, Appellant contends the trial court erred in assessing attorney’s fees
against him. He argues that the trial court determined that he is indigent and appointed counsel to
represent him. Therefore, his argument continues, the judgment should be reformed to delete the
$300.00 attorney’s fee assessed against him. The State concedes the error.
         The record shows that the trial court found Appellant indigent and appointed counsel.
The bill of costs from the district clerk’s office reflects a total outstanding balance of $669.00,
which includes a $300.00 assessment for attorney’s fees. The judgment orders Appellant to pay
$669.00 in court costs. Additionally, an order to withdraw funds for the full amount of court
costs, including the attorney’s fees, was rendered ordering payment of the costs out of
Appellant’s inmate trust account. This order was incorporated into the judgment.
         Unless a material change in a criminal defendant’s financial resources is established by
competent legal evidence, once that defendant has been found to be indigent, he is presumed to
remain indigent for the remainder of the proceedings. TEX. CODE CRIM. PROC. ANN. art. 26.04(p)
(West Supp. 2013). Without record evidence demonstrating a defendant’s financial resources to
offset the costs of legal services, a trial court errs if it orders reimbursement of court appointed
attorney’s fees. Williams v. State, 332 S.W.3d 694, 699 (Tex. App.—Amarillo 2011, pet.
denied). Here, both sides agree that there is nothing in the record to indicate that Appellant’s
indigent status has changed. Therefore, the trial court erred in ordering Appellant to pay the
attorney’s fees. Likewise, the court’s order to withdraw funds, which is incorporated into the
judgment, erroneously orders payment of the full $669.00 out of Appellant’s inmate trust
account. We sustain Appellant’s sole issue.


                                                    DISPOSITION
         Where, on appeal, this court has the information necessary for reformation, the judgment
will be reformed and corrected on appeal. See Stokes v. State, 688 S.W.2d 539, 542 (Tex. Crim.
App. 1985). Accordingly, we modify the trial court’s judgment and the order to withdraw funds
to reflect that the amount of court costs is $369.00. As modified, we affirm the trial court’s
judgment.
                                                                  BRIAN HOYLE
                                                                    Justice

Opinion delivered May 30, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                              (DO NOT PUBLISH)


                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 30, 2014


                                         NO. 12-13-00132-CR


                                          JASON BASS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-1256-12)

                       THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein; and the same being inspected, it is the opinion of the Court that the trial court’s
judgment below should be modified and, as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the trial
court’s judgment and the order to withdraw funds below be modified to reflect that the amount
of court costs is $369.00; and as modified, the trial court’s judgment is affirmed; and that this
decision be certified to the trial court below for observance.
                       Brian Hoyle Justice.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.